Citation Nr: 1619452	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-12 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1988 to November 1991. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs, Regional Office, located in Montgomery, Alabama (RO), which in pertinent part, denied the benefit sought on appeal.

In March 2016, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities.  A copy of the hearing transcript has been associated with the claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran seeks entitlement to service connection for PTSD.  He asserts that he has a current disability that is related to events that occurred during his active military service.  Based on a review of the claims folder, the Board finds that additional development is needed prior to adjudication of the claim.  

The Board observes that 38 C.F.R. §3.304(f)(3) provides that the verification of an in-service stressor is not required if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  In addition, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

The Veteran's reported stressors appear to fall under the relaxed standards; however, the record is unclear as to where the Veteran served and in what capacity.  The Veteran has reported serving in Kuwait during the Gulf War.  The Veteran's DD-214 documents that he had 18 months of foreign service between November 1988 and November 1991.  In addition, that the Veteran received the Southwest Asia Service Medal with two bronze stars, which demonstrates his overseas participation in support Operations Desert Shield and Desert Storm.  None of the available service personnel records confirm that the Veteran was actually stationed in Southwest Asia during his period of service.  As such, additional development is necessary to verify where and when the Veteran served in the Southwest Asia.

In addition, it remains unclear whether the Veteran has a current diagnosis of PTSD as required by VA regulations.  The Veteran has been afforded two VA examinations during which each examiner found that the Veteran did not meet the full DSM-IV criteria for any psychiatric diagnosis, to include a diagnosis of PTSD.  See October 2010 and July 2011 VA psychiatric examination reports.  In the July 2011 VA examination report, the VA examiner stated that although the Veteran's in-service stressor was sufficient to meet the DSM-IV criteria, his symptoms did not support a diagnosis.  The July 2011 VA examiner further noted that the VA treatment records showed he had a negative PTSD screen in 2004 and there was no treatment for PTSD, outside three private clinical sessions he attended just prior to filing his claim for service connection.  Subsequent VA treatment records show that the Veteran receives treatment for PTSD since 2012.  

The Veteran submitted a June 2010 private psychiatric evaluation report that reflects a diagnosis of PTSD based on his alleged in-service stressor events.  However, VA regulations provide that the Veteran's alleged in-service stressor based on fear of hostile military or terrorist activity may only be conceded when 
VA psychologist or psychiatrist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and VA has not otherwise conceded the Veteran's claimed in-service stressor events.  Therefore, the diagnosis of PTSD provided by Dr. T.L. is insufficient to support an award of service connection for PTSD at this time. 

Given the conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD, the Board finds that further medical examination and opinion is needed to resolve the matter of service connection for PTSD.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also finds that further medical findings/opinion are needed with respect to any psychiatric disorder other than PTSD deemed to exist currently or at any time pertinent to the current claim and whether such disability is related to the Veteran's military service, to include as secondary to his service-connected lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA notice as to substantiation of claims for secondary service connection in accordance with 38 C.F.R. § 3.310, and Allen v. Brown , 7 Vet. App. 439, 448 (1995). 

2. Contact the appropriate agency to verify, to the extent possible, the Veteran's service in Southwest Asia (including dates and locations of service).  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, then issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile and document such findings in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3. Provide, to the extent possible, a determination of whether the Veteran served in Kuwait or elsewhere in Southwest Asia in a capacity consistent with the Veteran's previously reported stressors.

4. Update the claims folder with the Veteran's VA treatment records. 

5. Arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, to obtain information as to the nature and etiology of all current psychiatric disability(ies), to include claimed PTSD.  The contents of the entire, electronic claims file (in VBMS and Virtual VA) to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should answer the following: 

A).  Clearly identify all psychiatric diagnosis/es the Veteran has had since shortly before, at the time of, or during the pendency of the 2010 claim (even if currently asymptomatic or resolved) . 

If the examiner determines that the Veteran does not meet the diagnostic criteria for any acquired psychiatric disorder, to include PTSD, the examiner should discuss whether the diagnosis of psychiatric disability reflected in the record, was or is valid (supported by the evidence of record).  See VA treatment records dated from 2012 to 2016, as well as June 2010 private psychiatric evaluation from Dr. T.L.  

B).  If psychiatric disability is found, the examiner should clearly indicate whether the Veteran currently meets-or, at any time pertinent to the current claim on appeal, has met-the diagnostic criteria for PTSD.  In rendering this determination, the examiner should only consider the Veteran's conceded stressor involving fear associated with hostile military or terrorist activity--specifically, fearing for his life while serving in Southwest Asia. 

C).  If an acquired psychiatric disorder other than PTSD is diagnosed, for each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) is medically related to, his active military service; or (b) is proximately caused or aggravated by his service-connected lumbar spine disability. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.
 
6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




